Citation Nr: 1755536	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 19, 2015, for the assignment of a 70 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Anne Royle


WITNESSES AT HEARING ON APPEAL

Appellant and J.N.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2011 application for increased compensation based on unemployability.   Currently, the Agency of Original Jurisdiction (AOJ) has not considered or adjudicated the issue.  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


VETERAN'S CONTENTIONS

The Veteran contends that the effective date of his current 70 percent evaluation for his service-connected PTSD should be the date of VA's receipt of the increased rating claim.  The Veteran reports that the severity of his PTSD symptoms has been consistent since he filed his claim on March 10, 2010.  He reports that his symptoms include anger, aggressive behavior, feelings of isolation, sleep disturbances, hypervigilance, anxiety, difficulty maintaining relationships, and depression.  His anxiety, depression, isolation, and aggression have impacted his relationships with his family.





FACTUAL FINDINGS

1.  Throughout the period under review, the Veteran credibly and competently reported that his PTSD manifested with the following symptoms: hypervigilance, avoidance, and hyperarousal with associated nightmares, anger, and great impairment to intimate relationships.  

2.  Throughout the period under review, the Veteran has reported suicidal ideations, as reflected in a treatment record dated on February 2014.

3.  In April 2010, Certified Trauma Service Specialist S.J.G. conducted a mental health evaluation in relation to his PTSD.  The evaluation report documented the Veteran endorsing symptoms of flat affect, mild mood disturbance, intact orientation, intact short and long-term memory, a history of moderate stress.  The evaluation report documented a diagnosis of "Severe Level Military Related Posttraumatic Stress Disorder." 

4.  A September 2010 VA examiner diagnosed the Veteran with PTSD, moderate and estimated the Veteran's level of function on the Global Assessment of Function (GAF) Scale at 58.

5.  In a June 2011 correspondence, Certified Trauma Service Specialist S.J.G. documented the Veteran endorsing signs of hypervigilance, avoidance, and hyperarousal with associated nightmares, anger, and great impairment to intimate relationships.  The clinician opined that the Veteran exhibited chronic severe level impairment due to his PTSD. 

6.  In a February 2014 chart summary, Certified Trauma Service Specialist S.J.G.  documented the Veteran's reports of explosive outbursts and severe social anxiety.  The Veteran have endorsed symptoms of hypervigilance, avoidance, hyperarousal with associated nightmares, depression and anxiety.  In addition, the Veteran exhibited disturbed thought processing with anxiety, fear, and anger.  

7.  At the January 2017 Board hearing, the Veteran testified experiencing panic attacks, anger, fear, difficulty maintaining relationships with his wife, family, and friends, verbally abusive behavior to family and co-workers, sleep disturbances, obsessional rituals which interfere with routine activities and suicidal ideations. 

8.  Throughout the period under review, the Veteran's PTSD disability resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.  Specifically, the evidence demonstrates social and occupational impairment with deficiencies in work, family relations, judgment, mood and thinking.


LEGAL CONCLUSION

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met, effective May 13, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


ORDER

An earlier effective date of May 13, 2010 for the award of a 70 percent evaluation for PTSD is granted.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


